JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00077-CV

  NGA LY, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF
 ASHLEY LY TRUONG AND THE ESTATE OF TIFFANY LY TRUONG, Appellant

                                              V.

 DAVID NGUYEN, AKA HUNG QUOC NGUYEN, A/K/A NGUYEN HUNG QUOC;
HOA THI TRAN, A/K/A THUAN TUAN TRAN, A/K/A HOA NGUYEN; TRAN DIEM
    THUY; DIEM TRAN; AND SAINT JOSEPH VILLAGE CONDOMINIUM
                     ASSOCIATION, INC., Appellees

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2008-17570).

         This case is an appeal from the final judgment signed by the trial court on December
4, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, Nga Ly, Individually and as Administrator of
the Estate of Ashley Ly Truong and the Estate of Tiffany Ly Truong, pay all appellate
costs.

         The Court orders that this decision be certified below for observance.
Judgment rendered March 19, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.